Case 1:18-cv-25474-RAR Document 150 Entered on FLSD Docket 09/24/2020 Page 1 of 3




                                  UNITED STATES DISTRICT
                                   COURT FOR SOUTHERN
                                   DISTRICT OF FLORIDA

                                   Case No.: 1:18-cv-25474-RAR


    MUSIC SPECIALIST, INC., a Florida
    Corporation, and
    SHERMAN NEALY, an
    individual


               Plaintiffs,
  v.


   ATLANTIC RECORDING CORP. a Delaware
  Corporation, WARNER/CHAPPELL
  MUSIC, INC., a Delaware Corporation,
  ARTIST PUBLISHING GROUP, L.L.C., a
  Delaware Limited Liability Company

              Defendants.
                                                      /

                        PLAINTIFFS’ NOTICE OF AUTHORITIES
                   FOR DISCOVERY HEARING ON SEPTEMBER 25, 2020

          Pursuant to Paragraph II(E) of the Court’s Discovery Procedures, Plaintiffs provide the

  following Notice of Authorities in connection with the hearing scheduled for September 25,

  2020.

   I. DISCOVERY OF FINANCIAL INFORMATION RELATED TO DEFENDANTS’
      FOREIGN USE AND EXPLOTIATION OF THE SUBJECT MUSICAL WORKS

  (1) Palmer v. Braun, 376 F.3d 1254 (11th Cir. 2004)

  (2) P & D Int'l v. Halsey Pub. Co., 672 F. Supp. 1429 (S.D. Fla. 1987)

  (3) Hermosilla v. Coca-Cola Co., No. 10-21418-CIV, 2010 U.S. Dist. LEXIS 139020 (S.D. Fla.
  Dec. 27, 2010)




                                                  1
Case 1:18-cv-25474-RAR Document 150 Entered on FLSD Docket 09/24/2020 Page 2 of 3




   Dated: September 24, 2020          Respectfully Submitted,




                                      By: Carlton LP Talbot, Esq.
                                      Carlton LP Talbot Attorney At
                                      Law Fla Bar ID: 0107089
                                      123 NW 23rd St.
                                      Miami, FL 33127
                                      Telephone: (305) 697-3030
                                      Email: ctesq.consulting@gmail.com

                                     /s/ Peter G. Herman
                                      By: Peter G. Herman
                                      Peter Herman, P.A.
                                      3020 NE 32nd Avenue, Suite
                                      226 Ft. Lauderdale, FL 33308
                                      Telephone: (954) 882-1133
                                      Florida Bar No. 353991
                                      servicepgh@thlglaw.com
                                     /s/ Chelsea Lewis
                                      By: Chelsea Lewis
                                      LEWIS LAW, LLC
                                      151 North Nob Hill
                                      Rd Plantation, FL
                                      33324
                                      Telephone: (954) 870-9734
                                      Florida Bar No.111607
                                      chelsealewispa@gmail.com


                                      By: David A. Moreno Jr., Esq.
                                      Law Offices of Spar & Bernstein,
                                      P.C. NY Bar ID: 5004460 Pro Hac
                                      Vice 225 Broadway 5th Flr.
                                      New York, NY 10007
                                      Telephone: (646) 633-
                                      3064 Email:
                                      dmoreno@lawsb.com
                                      Attorneys for Sherman Nealy
                                      and Music Specialist, Inc.




                                        2
Case 1:18-cv-25474-RAR Document 150 Entered on FLSD Docket 09/24/2020 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 24th day of September, 2020 a true and correct copy of

  the foregoing was electronically filed with the Clerk of the Court by using the CM/ECF system.



                                              Respectfully Submitted,

                                              /s/ Peter G. Herman
                                               By: Peter G. Herman
                                               Peter Herman, P.A.
                                               3020 NE 32nd Avenue, Suite
                                               226 Ft. Lauderdale, FL 33308
                                               Telephone: (954) 882-1133
                                               Florida Bar No. 353991
                                               servicepgh@thlglaw.com




                                                 3
